IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lynne M. Bell,                 :
                               :
                    Petitioner :
                               :
                 v.            : No. 1208 C.D. 2017
                               : Submitted: March 2, 2018
Unemployment Compensation      :
Board of Review,               :
                               :
                    Respondent :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                              FILED: May 22, 2018



              Lynne M. Bell (Claimant) petitions pro se for review of an order of the
Unemployment Compensation (UC) Board of Review (Board), which held that
Claimant is ineligible for benefits under Section 402(b) of the Unemployment
Compensation Law (Law).1 We affirm.
              Claimant worked for the University of the Sciences (Employer) as a full
time international student specialist for 23 years. Claimant voluntarily terminated
her employment effective October 28, 2016, in order to relocate to Georgia with her

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(b). Section 402(b) of the Law provides that an employee shall be ineligible for compensation
for any week in which her unemployment “is due to voluntarily leaving work without cause of a
necessitous and compelling nature.”
spouse. By Notice of Determination dated March 2, 2017, the Erie UC Service
Center determined that Claimant was ineligible for benefits under Section 402(b) of
the Law. The notice contained appeal instructions indicating that the last day to file
a timely appeal was March 17, 2017.2 Claimant filed an appeal from the Service
Center’s determination on March 28, 2017.
                 Claimant subsequently received a Notice of Hearing advising her that
the issues to be considered on appeal included the timeliness of her appeal as well
as her eligibility for benefits under Sections 402(b), 402(e), and 401(d) of the Law,
43 P.S. §§802(b), 802(e), and 801(d) (related to voluntary termination, willful
misconduct, and availability for work). A referee held a hearing on April 18, 2017.
Employer’s witness attended the hearing.                  Claimant, who had moved from
Philadelphia to Georgia, and Employer’s representative participated by telephone.
                 Claimant testified that her father, who suffered from amyotrophic
lateral sclerosis, had lived in Philadelphia with a caregiver. Claimant discovered
that the caregiver was using drugs and inviting drug addicts into her father’s home.
She also learned that the house was becoming dilapidated and infested with mice.
Claimant filed a complaint with the Philadelphia police, but she was unable to have




       2
           Section 501(e) of the Law provides in relevant part:

                 (e) Unless the claimant ... files an appeal with the board, from the
                 determination contained in any notice required to be furnished by
                 the department ... within fifteen calendar days after such notice ...
                 was mailed to his last known post office address, and applies for a
                 hearing, such determination of the department, with respect to the
                 particular facts set forth in such notice, shall be final and
                 compensation shall be paid or denied in accordance therewith.

43 P.S. §821(e).
                                                  2
the caregiver removed from the home. Claimant’s father also owned an unoccupied
home in Georgia, which Claimant and her husband frequently visited to check on.
             Claimant testified that she and her husband decided to move with her
father to his house in Georgia. She said that she put the Philadelphia house up for
sale, and her husband sought a transfer through his employer. Claimant’s husband
obtained a new position and moved to Georgia in early September 2016. Her father
passed away on September 23, 2016. On October 12, 2016, Claimant submitted a
resignation letter to Employer giving two weeks’ notice.
             Claimant stated that she resigned because she had already placed the
Philadelphia property up for sale, she wanted to be with her husband, and she did
not think a commute between Philadelphia and Georgia was feasible. Claimant also
testified that she and her husband could not afford to carry and maintain two
properties. She added that they did not consider staying in Philadelphia after her
father died because her husband had already changed jobs and relocated. Claimant
further testified that she did not initially consider caring for her father in her
Philadelphia home because there was not enough room and she had no relatives who
could look after the property in Georgia.
             Kristen Torpey, Employer’s Human Resources Generalist, read part of
Claimant’s resignation letter into the record. The letter stated that Claimant was
giving two weeks’ notice of her resignation and vacating her position in order to
move to Georgia, “where her husband, Bob, has been offered a position with the
Georgia World Conference Center, and I will pursue my dream of opening my own
dinner theater.” Notes of Testimony, 4/18/17 (N.T.) at 18.
             Following the hearing, the referee issued a decision dismissing
Claimant’s appeal as untimely pursuant to Section 501(e) of the Law. Claimant


                                            3
appealed to the Board, which vacated the referee’s decision, reinstated Claimant’s
appeal, and concluded that Claimant was ineligible for benefits under Section 402(b)
of the Law.
              Specifically, the Board found as follows:

              1. The claimant was last employed as an international
              student specialist by the University of the Sciences from
              June 2, 1993, at a final rate of $39,900.00 per year and her
              last day of work was October 28, 2016.

              2. The claimant’s father lived in a separate house in
              Philadelphia that was owned by the claimant.

              3. The claimant’s father also owned a home in Georgia.

              4. The claimant’s father suffered from Lou Gehrig’s
              disease and had a caregiver living with him.

              5. The claimant found out that the caregiver used drugs
              and invited drug addicts into the house where her father
              was; also the house was becoming dilapidated and infested
              with mice.

              6. The claimant filed a complaint with the Philadelphia
              police department but she could not have the caregiver
              removed from the property.

              7. Rather [than] have her father move in with her and her
              husband in Philadelphia and hire a new caregiver, the
              claimant and her husband decided to move down to
              Georgia with her father and live at her father’s home.

              8. The claimant’s husband secured a transfer through his
              employer and obtained a position in Georgia in early-
              September 2016.

              9. The claimant’s father passed away on September 23,
              2016.



                                           4
             10. On October 12, 2016, the claimant informed the
             employer of her intent to resign her employment as of
             October 27, 2016, to move to Georgia to be with her
             husband who had previously relocated and to open a
             dinner theater.

             11. On March 2, 2017, the Erie UC Service Center mailed
             a Notice of Determination to the Claimant’s last known
             mailing address, which found the claimant ineligible for
             benefits under Section 402(b) of the Pennsylvania
             Unemployment Compensation Law.

             12. Said determination contained appeal instructions
             which indicated the last day to file a timely appeal was
             March 17, 2017.

             13. The claimant was having difficulty receiving her mail
             and she was never in receipt of the determination mailed
             on March 2, 2017.

             14. The claimant learned of the determination on March
             28, 2017, and immediately filed an appeal.
Board’s Opinion, 7/14/17, at 1-2.
             Based on these facts, the Board determined that Claimant’s appeal was
timely under the provision of Section 501(e) of the Law. However, the Board
concluded that Claimant did not demonstrate necessitous and compelling cause for
quitting her position because she failed to provide sufficient credible evidence that
she could not make other arrangements for her father in Philadelphia and, thus, had
no other reasonable alternative but to move to Georgia. The Board also concluded
that the decision by Claimant and her husband to relocate to her father’s home in
Georgia was a matter of personal choice. The Board observed that after Claimant’s
father passed away, his welfare was no longer a reason to move, and Claimant’s
husband made no effort to be transferred back to Philadelphia after her father’s



                                         5
death. Thus, the Board held that Claimant was ineligible for benefits under Section
402(b) of the Law.
               Claimant now petitions this Court for review.3 On appeal, Claimant
argues that the Board erred in concluding that she did not have necessitous and
compelling reason to terminate her employment.
               Under Section 402(b) of the Law, a person is ineligible for
unemployment benefits if she voluntarily terminates her employment without cause
of a necessitous and compelling nature. The burden of proof rests on the claimant
to demonstrate necessitous and compelling cause.                  Dopson v. Unemployment
Compensation Board of Review, 983 A.2d 1282, 284 (Pa. Cmwlth. 2009).
Necessitous and compelling cause “results from circumstances which produce
pressure to terminate employment that is both real and substantial, and which would
compel a reasonable person under the same circumstances to act in the same
manner.” Philadelphia Parking Authority v. Unemployment Compensation Board
of Review, 654 A.2d 280, 282 (Pa. Cmwlth. 1995) (quoting Taylor v. Unemployment
Compensation Board of Review, 378 A.2d 829, 832-33 (Pa. 1977)). Whether a

       3
         Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether necessary findings of fact are supported by
substantial evidence. Rodriguez v. Unemployment Compensation Board of Review, 174 A.3d
1158, n.5 (Pa. Cmwlth. 2017). Additionally, the Board is the factfinder in unemployment cases,
empowered to determine the credibility of witnesses and resolve conflicts in evidence. Curran v.
Unemployment Compensation Board of Review, 752 A.2d 938, 940 (Pa. Cmwlth. 2000). The
Board’s findings are binding on appeal if they are supported by substantial evidence. Mathis v.
Unemployment Compensation Board of Review, 64 A.3d 293, 299 (Pa. Cmwlth. 2013).
“Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Guthrie v. Unemployment Compensation Board of Review, 738 A.2d 518,
521 (Pa. Cmwlth. 1999). We view the record in the light most favorable to the party prevailing
before the Board and afford that party the benefit of all reasonable inferences that can be drawn
from the record to determine if substantial evidence exists. Big Mountain Imaging v.
Unemployment Compensation Board of Review, 48 A.3d 492, 494-95 (Pa. Cmwlth. 2012).


                                                6
claimant has a cause of a necessitous and compelling nature to voluntarily leave her
employment is a question of law subject to this Court’s review. Pennsylvania
Gaming Control Board v. Unemployment Compensation Board of Review, 47 A.3d
1262, 1265 (Pa. Cmwlth. 2012).
             “The question of whether quitting one’s employment to care for an ill
parent constitutes cause of a necessitous and compelling nature must be decided on
the specific facts of each individual case.” Draper v. Unemployment Compensation
Board of Review, 718 A.2d 383, 385 (Pa. Cmwlth. 1998). “A claimant who
terminates his employment to care for a chronically ill parent cannot be said to have
done so for cause of a necessitous and compelling nature unless he has given the
employer an opportunity to accommodate him, has explored alternative options for
care of the parent, or has considered the possibility of relocating the parent so that
he can continue his employment.” Id.; Robinson v. Unemployment Compensation
Board of Review, 532 A.2d 952, 953 (Pa. Cmwlth. 1987).
             Here, Claimant testified that she needed to care for her ill father and
remove him from his current living situation. However, she offered no evidence that
she explored any alternatives to relocating to Georgia and quitting her job. Further,
after Claimant’s father died, the need to care for him was no longer a reason to
terminate her employment.
             Of course, by that time, Claimant’s husband had moved to Georgia, and
the Board considered whether that change in circumstances established necessitous
and compelling cause for Claimant to quit her employment. Under the “follow-the-
spouse” doctrine, a claimant may establish necessitous and compelling cause to
voluntarily terminate her employment by showing: (1) an economic hardship in
maintaining two residences or that the move has resulted in an insurmountable


                                          7
commuting problem; and (2) the transition was caused by circumstances beyond the
spouse’s control and not brought about by purely personal preference. Rodriguez v.
Unemployment Compensation Board of Review, 174 A.3d 1158, 1163 (Pa. Cmwlth.
2017); Lechner v. Unemployment Compensation Board of Review, 639 A.2d 1317,
1319 (Pa. Cmwlth. 1994).
            Claimant testified that her husband’s move to Georgia created an
insurmountable commuting problem and that they could not afford to maintain two
households. However, because Claimant did not explore options other than moving
to her father’s property in Georgia, such as moving with her father to a larger home
in Philadelphia, she did not demonstrate that her husband’s move was due to reasons
beyond his control. Thus, Claimant failed to establish necessitous and compelling
cause to terminate her employment under the follow-the-spouse doctrine.
Rodriguez; Lechner.
            Accordingly, we affirm.




                                      MICHAEL H. WOJCIK, Judge




                                         8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lynne M. Bell,                 :
                               :
                    Petitioner :
                               :
                 v.            : No. 1208 C.D. 2017
                               :
Unemployment Compensation      :
Board of Review,               :
                               :
                    Respondent :


                              ORDER


           AND NOW, this 22nd day of May, 2018, the order of the
Unemployment Compensation Board of Review is AFFIRMED.




                                __________________________________
                                MICHAEL H. WOJCIK, Judge